


Exhibit 10.11

 

CYMER, INC.

2005 Equity Incentive Plan
STOCK UNIT GRANT NOTICE

 

Cymer, Inc. (the “Company”), pursuant to Section 7(c) of its 2005 Equity
Incentive Plan (the “Plan”), hereby awards to you as a Participant under the
Plan a Stock Unit for the number of shares of the Company’s Common Stock set
forth below (the “Award”).  This Award is subject to all of the terms and
conditions as set forth herein and in (i) the applicable Stock Unit Agreement,
which is attached hereto and incorporated herein in its entirety, and (ii) the
Plan, which is available on the Company’s Intranet under the Human Resources
section and is incorporated herein in its entirety.

 

Participant:

 

Date of Grant:

 

Number of Shares subject to Award:

 

Consideration:

Your Services to the Company

 

Vesting Schedule:               The shares subject to this Award will vest in
accordance with the following schedule, provided that the vesting will cease
upon the termination of Participant’s Continuous Service:

 

         of the total number of shares will vest on the first

 

annual anniversary of the Date of Grant; and

 

          of the total number of shares will vest  ¨  annually

 

¨  monthly thereafter over the next          years.

 

Additional Terms/Acknowledgements:   You acknowledge receipt of, and understand
and agree to, this Stock Unit Grant Notice, the Stock Unit Agreement and the
Plan.  You also acknowledge receipt of the 2005 Equity Incentive Plan
Prospectus; provided, however, that if you are an Employee, you acknowledge that
the 2005 Equity Incentive Plan Prospectus is available for your review on the
Company’s Intranet under the Human Resources section and that you also may
receive a paper version of the 2005 Equity Incentive Plan Prospectus upon your
request.  You further acknowledge that as of the Date of Grant, this Stock Unit
Grant Notice, the Stock Unit Agreement, and the Plan set forth the entire
understanding between you and the Company regarding the acquisition of stock in
the Company pursuant to this Award and supersede all prior oral and written
agreements on that subject with the exception of (i) Stock Awards (as defined in
the Plan) previously granted and delivered to you under the Plan, and (ii) the
following agreements only:

 

Other Agreements:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PARTICIPANT

CYMER, INC.

 

 

 

 

By:

 

Signature

 

 

Signature

 

 

 

 

Name:

 

 

Name:

 

Print

 

 

Print

 

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

ATTACHMENTS:                Stock Unit Agreement

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

STOCK UNIT AGREEMENT

 

--------------------------------------------------------------------------------


 

CYMER, INC.

2005 EQUITY INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

Pursuant to your Stock Unit Grant Notice (“Grant Notice”) and this Stock Unit
Agreement (the “Agreement”), Cymer, Inc. (the “Company”) has granted you a Stock
Unit under Section 7(c) of the Cymer, Inc. 2005 Equity Incentive Plan (the
“Plan”) for the number of shares of the Company’s common stock (the “Common
Stock”) indicated in the Grant Notice (collectively, the “Award”).  Defined
terms not explicitly defined in this Agreement but defined in the Plan or Grant
Notice will have the same definitions as in the Plan.

 

The details of your Award are as follows.

 

1.                 DISTRIBUTION OF SHARES OF COMMON STOCK.  The Company will
deliver to you a number of shares of Common Stock equal to the number of vested
shares of Common Stock subject to your Award on the vesting date or dates
provided in your Grant Notice; provided, however, that in the event that the
Company determines that you are subject to its policy regarding insider trading
of the Company’s stock and any shares of Common Stock subject to your Award are
scheduled to be delivered on a day (the “Original Distribution Date”) that does
not occur during an “open window period” applicable to you, as determined by the
Company in accordance with such policy, then such shares shall not be delivered
on such Original Distribution Date and shall instead be delivered as soon as
practicable within the next “open window period” applicable to you pursuant to
such policy; provided, however, that unless the delay until the next open window
period or the next day when you are not prohibited from selling shares of the
Company’s stock in the public market would not result in the imposition of any
additional taxes under the Code (including section 409A of the Code), the
delivery of the shares shall not be delayed pursuant to this provision beyond
the later of: (a) December 31st of the same calendar year of the Original
Distribution Date, or (b) the 15th day of the third calendar month following the
Original Distribution Date.

 

2.                 CONSIDERATION.  The Common Stock delivered to you pursuant to
Section 1 of this Agreement shall be deemed paid, in whole or in part, in
consideration of your services to the Company in the amounts and to the extent
required by law.

 

3.                 VESTING.  Subject to the limitations contained herein, your
Award will vest as provided in the Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service.

 

4.                 NUMBER OF SHARES.  The number of shares of Common Stock
subject to your Award referenced in your Grant Notice may be adjusted from time
to time for Capitalization Adjustments as set forth in the Plan.

 

5.                 CONDITIONS TO ISSUANCE AND DELIVERY OF SHARES.           
Notwithstanding any other provision of this Agreement or the Plan, the Company
will not be obligated to issue or deliver any shares of Common Stock pursuant to
this Agreement (i) until all conditions to the Award have been satisfied or
removed, (ii) until, in the opinion of counsel to the Company, all

 

--------------------------------------------------------------------------------


 

applicable Federal and state laws and regulations have been complied with,
(iii) if the outstanding Common Stock is at the time listed on any stock
exchange or included for quotation on an inter-dealer system, until the shares
to be delivered have been listed or included or authorized to be listed or
included on such exchange or system upon official notice of notice of issuance,
(iv) if it might cause the Company to issue or sell more shares of Common Stock
than the Company is then legally entitled to issue or sell, and (v) until all
other legal matters in connection with the issuance and delivery of such shares
have been approved by counsel to the Company.

 

6.                 EXECUTION OF DOCUMENTS.  You hereby acknowledge and agree
that the manner selected by the Company by which you indicate your consent to
your Grant Notice is also deemed to be your execution of your Grant Notice and
of this Agreement.  You further agree that such manner of indicating consent may
be relied upon as your signature for establishing your execution of any
documents to be executed in the future in connection with your Award. This Stock
Unit Agreement shall be deemed to be signed by the Company and you upon the
respective signing by the Company and you of the Stock Unit Grant Notice to
which it is attached.

 

7.                 NON-TRANSFERABILITY.  Your Award is not transferable, except
by will or by the laws of descent and distribution.  Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
will thereafter be entitled to receive any distribution of Shares pursuant to
Section 1 of this Agreement.

 

8.                 AWARD NOT A SERVICE CONTRACT.  Your Award is not an
employment or service contract, and nothing in your Award will be deemed to
create in any way whatsoever any obligation on your part to continue in the
employ of the Company or an Affiliate, or on the part of the Company or an
Affiliate to continue your employment.  In addition, nothing in your Award will
obligate the Company or an Affiliate, their respective stockholders, Boards of
Directors or Employees to continue any relationship that you might have as a
Director or Consultant for the Company or an Affiliate.

 

9.                 UNSECURED OBLIGATION.  Your Award is unfunded, and as a
holder of a vested Award, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock pursuant to this Agreement.  You will not have voting or any other
rights as a stockholder of the Company with respect to the shares of Common
Stock purchased pursuant to this Agreement until such shares are issued to you
pursuant to Section 1 of this Agreement.   Upon such issuance, you will obtain
full voting and other rights as a stockholder of the Company.  Nothing contained
in this Agreement, and no action taken pursuant to its provisions, will create
or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.

 

--------------------------------------------------------------------------------


 

10.              WITHHOLDING OBLIGATIONS.

 

(a)           On or before the time the shares subject to your Award vest and/or
you receive a distribution of shares pursuant to your Award, or at any time
thereafter as requested by the Company, the Company may, in its sole discretion,
satisfy any federal, state or local tax withholding obligation relating to your
Award by any of the following means (in addition to the Company’s right to
withhold from any other compensation payable to you by the Company) or by a
combination of such means: (i) causing you to tender a cash payment;
(ii) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with your Award, or (iii) pursuant to
a “same-day sale” procedure under a Regulation T Program conducted with the
assistance of a brokerage firm.

 

(b)           Unless the tax withholding obligations of the Company or any
Affiliate are satisfied, the Company will have no obligation to issue a
certificate for such shares of Common Stock in connection with your Award.

 

11.              NOTICES.  All notices with respect to the Plan shall be in
writing and shall be hand delivered or sent by first class mail or reputable
overnight delivery service, expenses prepaid.  Notice may also be given by
electronic mail or facsimile and shall be effective on the date transmitted if
confirmed within 24 hours thereafter by a signed original sent in a manner
provided in the preceding sentence.  Notices to the Company or the Board shall
be delivered or sent to the Company’s headquarters, 17075 Thornmint Court, San
Diego, California 92127, to the attention of its Chief Financial Officer. 
Notices to any Participant or holder of shares of Common Stock issued pursuant
to an Award shall be sufficient if delivered or sent to such person’s address as
it appears in the regular records of the Company or its transfer agent.

 

12.              HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and will not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

13.              AMENDMENT.  This Agreement may be amended only by a writing
executed by the Company and you which specifically states that it is amending
this Agreement. Notwithstanding the foregoing, this Agreement may be amended
solely by the Board (or appropriate committee thereof) by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to you, and provided that no such amendment
adversely affecting your rights hereunder may be made without your written
consent. Without limiting the foregoing, the Board (or appropriate committee
thereof) reserves the right to change, by written notice to you, the provisions
of this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant as a result of any change in applicable laws or regulations
or any future law, regulation, ruling, or judicial decision, provided that any
such change will be applicable only to rights relating to that portion of the
Award which is then subject to restrictions as provided herein.

 

14.              MISCELLANEOUS.

 

(a)           The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.  Your rights and
obligations under your Award may not be assigned by you, except with the prior
written consent of the Company.

 

--------------------------------------------------------------------------------


 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

15.              GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan will control; provided, however,
that Section 1 of this Agreement will govern the timing of any distribution of
Shares under your Award.  The Board (or appropriate committee thereof) will have
the power to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation, and application of the Plan as are
consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Board (or
appropriate committee thereof) will be final and binding upon you, the Company,
and all other interested persons. No member of the Board (or appropriate
committee thereof) will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

16.              EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement will not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Employee’s benefits
under any employee benefit plan sponsored by the Company or any subsidiary
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any
subsidiary’s employee benefit plans.

 

17.              CHOICE OF LAW.  The interpretation, performance and enforcement
of this Agreement will be governed by the law of the state of California without
regard to such state’s conflicts of laws rules.

 

18.              SEVERABILITY.  If all or any part of this Agreement or the Plan
is declared by any court or governmental authority to be unlawful or invalid,
such unlawfulness or invalidity will not invalidate any portion of this
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Agreement (or part of such a Section) so declared to be unlawful or invalid
will, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

 

--------------------------------------------------------------------------------
